Title: To George Washington from Michel-Guillaume St. Jean de Crèvecoeur, 30 November 1783
From: Crèvecoeur, Michel-Guillaume St. Jean de
To: Washington, George


                  
                     Sir
                     New York 30th November 1783
                  
                  A Conversation I lately had with the Marquis de La Fayette, affords me a pleasing Subject to communicate to Your Excellency.
                  In the month of August last at Versailles, in a large Company, with the Marquis, which deprived him of the possibility of writing, he entrusted me with the following Message to Your Excellency.
                  "That he promised himself soon the pleasure of seeing his Dear General Washington, as well as a Country to which he was attached by the Ties of Gratitude and Affection and no less by the Ties of a Second Patriotism: that in his Hours of lonely Recollection, one of his most pleasing and interesting thoughts was that of soon again seeing those Friends with whom he had Shared the Fatigues of the Field, and with whom he hoped to partake the Supreme pleasure of Retirement after such arduous toils."
                  It is with particular pleasure I thus obey The Marquis’s Commands, and permit me to assure Your Excellency, that this Pleasure is much heightned, by the opportunity it affords me of having the honor to address myself to Your Excellency, and as an old Citizen of America as well as His Most Christian Majesty’s Consul for this State, to join in the general voice of congratulation and Tributes of Praise and Thanks due to Your Excellencys most exalted Character—I have the honor to be with the most profound Respect, Your Excellency’s Most Obedient and Most Humble Servant
                  
                  
                                       
                            
                            St John
                        